Citation Nr: 0908679	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for residuals of a 
pulled left shoulder muscle.    


REPRESENTATION

Veteran represented by:  Texas Veterans Commission




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1968 to July 1972.  He also served in the Naval 
Reserve from June 1986 to May 2005.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claims of service connection for bilateral hearing loss 
and tinnitus are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right foot condition was first 
shown years after discharge from active service and is not 
shown by the medical evidence to be related to any disease or 
injury of service origin.  

2.  The Veteran's current left knee condition was first shown 
years after discharge from active service and is not shown by 
the medical evidence to be related to any disease or injury 
of service origin.  

3.  The Veteran's current left shoulder condition was first 
shown years after discharge from active service and is not 
shown by the medical evidence to be related to any disease or 
injury of service origin, to include a pulled muscle of the 
left shoulder.  


CONCLUSIONS OF LAW

1.  A right foot condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A left knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Residuals of a pulled left shoulder muscle were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in August 2006 (right foot and left shoulder claims) 
and October 2006 (left knee claim).  The Veteran was informed 
on the evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service or an already service connected 
disability.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded the 
opportunity to testify at a personal hearing, but he did not 
request a hearing.  The RO has obtained service treatment 
records.  The Veteran himself submitted medical records from 
Mt. Pleasant Family Practice.  He has not identified any 
pertinent records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims of service connection.  
38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA 
examinations in September 2007 (feet and joints), to 
determine the nature and etiology of his claimed conditions.    

As the Veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the Veteran 
is required to comply with the duty to assist.  

II.  Merits of the Claims

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

Right Foot Condition

In his June 2006 claim, the Veteran indicated that he 
sustained a right foot injury in 1970.  He asserts that he 
self-medicates his foot condition.    

A review of the service treatment records shows that in 
November 1970, the Veteran injured his right foot when 
jumping down to the pier and then reinjured his right foot on 
the same day when he tripped on the deck.  A provisional 
diagnosis was fracture of the third tarsal of the right foot.  
He was treated with an Ace wrap and daily hot soaks.  The 
Veteran returned to light duty.  Five days later it was noted 
that he was now able to walk without a cane but could not 
wear a shoe.  An X-ray of the foot at that time was negative.  
The impression was contusion of the right foot.  He was to 
continue using heat and analgesics.  A year later in November 
1971, he injured his right ankle when he slipped off a step 
and twisted his ankle, and the diagnosis was a sprained right 
ankle.  At the time of a July 1972 separation physical 
examination, the feet were clinically evaluated as normal.  

Medical records from the Veteran's Naval Reserve service 
indicate that he underwent periodic physical examinations in 
June 1986, June 1987, July 1988, March 1989, January 1991, 
December 1993, January 1996, April 1999, February 2001, and 
May 2003.  On these examinations, his feet were clinically 
evaluated as normal, and there were no reports of a right 
foot condition on the Reports of Medical History completed at 
the time of the examinations.  

A private report dated in July 2007 from Mt. Pleasant Family 
Practice indicates that the Veteran had recently noted right 
ankle pain.  The diagnosis was ankle pain.  

At the time of a September 2007 VA examination, the Veteran's 
feet were not painful and there was no objective evidence of 
painful motion, edema, instability, weakness or tenderness.  
His gait was normal and the forefoot and midfoot were in good 
alignment.  The diagnoses, as confirmed by X-rays of the 
feet, were mild right hallux valgus deformity, mild 
degenerative narrowing of the interphalangeal joint 
bilaterally, and mild pes cavus bilaterally.  The examiner 
opined that the Veteran's right foot conditions were not 
caused by or secondary to military service, nor were they 
caused by or a result of any military injury.  The examiner 
provided rationale, stating that the likely cause was related 
to the Veteran's post-service occupation working for the 
highway department, and not a remote in-service injury 
because he was not diagnosed or treated for any chronic 
condition while on active duty.  There is no other medical 
opinion of record that addresses the etiology of the right 
foot condition.  

In short, there is no indication in the record that the 
Veteran's current right foot condition began during active 
service or while performing ACDUTRA.  Further, there is no 
competent medical evidence linking his currently demonstrated 
right foot condition to a period of his active service, 
including the one occasion where he sustained a contusion in 
November 1970.  Absent evidence of an in-service showing of a 
chronic right foot condition and/or competent medical 
evidence relating the Veteran's current right foot condition 
to active service on any basis, service connection is not 
warranted.  

As for the Veteran's statements attributing his right foot 
condition to his period of active service, he is competent to 
describe foot symptoms such as pain.  However, his right foot 
condition, diagnosed as mild hallux valgus deformity, mild 
degenerative narrowing of the interphalangeal joint, and mild 
pes cavus, is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis 
and causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate that his right foot 
condition had its onset during service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on questions of a medical diagnosis or 
medical causation, not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for a right foot condition, as 
articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Left Knee Condition

The Veteran claims he has a left knee condition related to 
injury in service.  

A review of the service treatment records shows that on a 
single occasion in January 1969 the Veteran complained of 
severe pain in his left knee area.  On evaluation, the knee 
was unremarkable, stable, and without a specific tender spot.  
In addition, an X-ray from the knee to ankle was 
unremarkable.  There was no diagnosis given at that time.  
The Veteran was placed on limited duty and notified to follow 
up if the pain persisted or new symptoms developed.  There 
was no further reference to a left knee condition.  At the 
time of a July 1972 separation physical examination, the 
lower extremities were clinically evaluated as normal.  

Medical records from the Veteran's Naval Reserve service 
indicate that he underwent periodic physical examinations in 
June 1986, June 1987, July 1988, March 1989, January 1991, 
December 1993, January 1996, April 1999, February 2001, and 
May 2003.  On these examinations, his lower extremities were 
clinically evaluated as normal, and there were no reports of 
a left knee condition on the Reports of Medical History 
completed at the time of the examinations.  

A private report dated in July 2007 from Mt. Pleasant Family 
Practice indicates that the Veteran was seen in relation to 
multiple joint pains, to include the left knee.  The 
diagnosis was knee pain.  

At the time of a September 2007 VA examination, the left knee 
was not painful.  There was no objective evidence of painful 
motion or tenderness of the left knee.  X-rays of the left 
knee revealed mild degenerative joint disease.  The examiner 
opined that the Veteran's left knee condition was not caused 
by or a result of military service, nor was it caused by or a 
result of any incident or accident that occurred during 
military service.  The examiner explained that the Veteran 
had an occupation that required bending, lifting, and 
reaching, and attributed such job as the "most likely the 
reason for his degenerative changes that are found, also the 
aging process."  The examiner addressed the in-service X-ray 
finding relevant to the left knee, but found that the record 
lacked documentation to support a chronic or recurring injury 
to the knee joint in service, and that the left knee 
condition was related to the aging process or some work-
related incidental trauma.  There is no contrary medical 
opinion of record.  

In a January 2008 statement, the Veteran's private physician 
from Mt. Pleasant Family Practice indicated that he had 
reviewed the Veteran's service treatment records (he did not 
specify which ones) and noted that there was no mention of 
knee injury or complaint.  He related that the Veteran had 
presented to the clinic in the past with a complaint of knee 
pain that the Veteran felt had begun during his military 
service.  The physician did not confirm or deny the Veteran's 
assertion.  

In short, there is no indication in the record that the 
Veteran's current left knee condition began during active 
service or while performing ACDUTRA.  Further, there is no 
competent medical evidence linking his currently demonstrated 
left knee condition to a period of his active service, 
including the one occasion where he was seen with severe pain 
in the left knee in January 1969.  Absent evidence of an in-
service showing of a chronic left knee condition and/or 
competent medical evidence relating the Veteran's current 
left knee condition to active service on any basis, service 
connection is not warranted.  

As for the Veteran's statements attributing his left knee 
condition to his period of active service, he is competent to 
describe knee symptoms such as pain.  However, his left knee 
condition, diagnosed as mild degenerative joint disease, is 
not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis 
and causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate that his left knee 
condition had its onset during service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on questions of a medical diagnosis or 
medical causation, not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for a left knee condition, as 
articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Residuals of a Pulled Left Shoulder Muscle

In his June 2006 claim, the Veteran indicated that he 
sustained a left shoulder injury in June 1988.  He asserts 
that he self-medicates his shoulder condition.  

A review of the service treatment records for the period of 
active service from August 1968 to July 1972 does not show 
any complaint, finding, or diagnosis of a left shoulder 
condition.  At the time of a July 1972 separation physical 
examination, the upper extremities were clinically evaluated 
as normal.  

Medical records from the Veteran's Naval Reserve service 
indicate that he underwent periodic physical examinations in 
June 1986, June 1987, July 1988, March 1989, January 1991, 
December 1993, January 1996, April 1999, February 2001, and 
May 2003.  On these examinations, his upper extremities were 
clinically evaluated as normal, except for a right bicep 
muscle rupture, and there were no reports of a left shoulder 
condition on the Reports of Medical History completed at the 
time of the examinations.  The records do show that on a 
single occasion in June 1988, it was noted that the Veteran 
was taking pain medication for a pulled muscle in his left 
shoulder, which reportedly had occurred while he was working 
on a vehicle, and that he was being seen by his private 
physician.  There were no other details furnished in regard 
to the circumstances of the injury, and there was no 
subsequent reference to the left shoulder in the service 
treatment records, to include on the physical examinations.  

A private report dated in July 2007 from Mt. Pleasant Family 
Practice indicates that the Veteran was seen in relation to 
multiple joint pains, to include the left shoulder, with the 
left deltoid muscle group affected.  The diagnosis was 
shoulder pain.  

At the time of a September 2007 VA examination, there was 
objective evidence of painful motion and tenderness of the 
left shoulder.  X-rays of the left shoulder showed traumatic 
arthritis.  The examiner opined that the Veteran's left 
shoulder condition was not caused by or a result of military 
service, nor was it caused by or a result of any incident or 
accident that occurred during military service.  The examiner 
explained that the Veteran had an occupation that required 
bending, lifting, and reaching, and attributed such job as 
the "most likely the reason for his degenerative changes 
that are found, also the aging process."  The examiner found 
that the record lacked documentation to support a chronic or 
recurring injury to the shoulder joint in service, and that 
the left shoulder condition was related to the aging process 
or some work-related incidental trauma.  

In a January 2008 statement, the Veteran's private physician 
from Mt. Pleasant Family Practice indicated that he had 
reviewed the Veteran's service treatment records (he did not 
specify which ones) and noted that the Veteran had presented 
for left shoulder pain.  The physician stated that the 
complaint was related to injury while on duty and that the 
current complaints of shoulder pain was more likely than not 
related to this.  

Thus, a review of the file indicates that there are opposing 
viewpoints on the onset of the Veteran's left shoulder 
condition.  While the private physician provides evidence 
that is favorable to the Veteran's claim, the Board finds 
that the VA examiner's opinion against the claim is of 
greater probative value on the medical nexus question and is 
thus accorded greater weight when determining whether the 
Veteran's current left shoulder condition is related to his 
period of service, for the reasons that follow.  

It is noted that the private physician has not provided a 
diagnosis, other than pain, in regard to the Veteran's left 
shoulder condition.  Pain cannot constitute a current 
disability.  VA generally does not find service connection 
for symptoms alone, such as musculoskeletal pain, without an 
identified basis for those symptoms.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. West, 
239 F.3d 1356 (Fed. Cir. 2001).  Also, the physician 
indicated that the Veteran's left shoulder pain complaint, 
noted in the service record, was related to an injury while 
on duty.  The fact of its occurrence on duty has not been 
substantiated.  There are no line-of-duty determinations in 
the record pertinent to a left shoulder injury, and it 
appears instead that the Veteran's left shoulder muscle pull 
occurred at a time other than a period of ACDUTRA service.  
After all, the service record merely notes that he was on 
medication for a pulled muscle, and he was under treatment 
with his private physician.  It is also significant that the 
Veteran's private physician, while noting his review of the 
military medical records, did not comment on or reconcile the 
fact that numerous military physical examinations conducted 
after the June 1988 left shoulder notation documented no 
complaint or diagnosis of a left shoulder condition.  In 
other words, there is no explanation for evidence that fails 
to show a chronic left shoulder condition in service or 
continuity of left shoulder complaints after discharge.   

The September 2007 VA examiner conducted a review of the 
claims folder, and opined that the Veteran's current left 
shoulder disability was not due to an in-service event, 
particularly as the service records did now show any chronic 
condition resulted from the left shoulder injury.  As 
previously noted, the Naval Reserve records do not make clear 
that the pulled shoulder muscle actually occurred during the 
course of the Veteran's military duties.  It is also noted 
that the only reference to a left shoulder condition, in June 
1988, was in reference to a muscle injury, and the VA 
examiner has diagnosed the Veteran with traumatic arthritis 
of the left shoulder joint, which is a bony abnormality.  In 
other words, the VA examiner's opinion, concerning the lack 
of evidence to support a chronic or recurring injury to the 
shoulder joints in service, is consistent with this.  The 
Board accepts the VA opinion as being the most probative 
medical evidence on the subject, as it was based on a review 
of all historical records, and contain detailed rationale for 
the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds such opinion probative and material to the 
Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Although the Veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose a left shoulder disability or to relate current left 
shoulder disability to service.  This case involves a 
question of diagnosis and causation, which is medical in 
nature and not capable of lay observation.  Competent medical 
evidence, or evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion, is required to substantiate 
the claim.  For these reasons, the Board rejects the 
Veteran's statements as competent evidence sufficient to 
establish the diagnoses and etiology of a left shoulder 
disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The Board concludes that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to warrant a favorable decision.  38 
U.S.C.A. § 5107(b).  Thus, service connection for a residuals 
of a pulled left shoulder muscle is denied.


ORDER

Service connection for a right foot condition is denied.  

Service connection for a left knee condition is denied.  

Service connection for residuals of a pulled left shoulder 
muscle is denied.


REMAND

The Veteran contends that he suffers from hearing loss and 
tinnitus as the result of noise exposure to artillery and 
other excessive noise with no hearing protection.  He 
underwent a VA audiological examination in September 2007, to 
determine the nature and etiology of any bilateral hearing 
loss and tinnitus.  The Board deems that the examination is 
inadequate for the following reasons.  

The VA examiner evidently did not review the Veteran's 
service treatment records from his period of active service 
from August 1968 to July 1972, copies of which are contained 
in the file.  Rather, the examiner stated that the only 
military records in the file were from the Veteran's Naval 
Reserve service.  Further, the examiner stated that no 
private records were reviewed, when in fact the file 
contained a medical report dated in July 2007 from the 
Veteran's private physician, which contained a provisional 
opinion relevant to the etiology of hearing loss and 
tinnitus.  The examiner also concluded that he was unable to 
render an opinion without resorting to speculation. 

In light of the above, the Veteran should be afforded another 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who had examined the Veteran in 
September 2007, and request that the 
examiner provide an addendum opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
(a) any current tinnitus is related to 
service, and (b) any current bilateral 
hearing loss that meets the VA regulatory 
standard of 38 C.F.R. § 3.385 is related 
to service.  If the examiner is 
unavailable, schedule the Veteran for 
another examination to address the 
questions posed in this case, making the 
claims folder available to that examiner 
for review in conjunction with the 
examination.

The examiner is asked to comment on the 
clinical significance of the following:  
the Veteran's duties in the engine room of 
ships during his period of service from 
August 1968 to July 1972; the findings of 
normal ears and of essentially normal 
hearing (according to 38 C.F.R. § 3.385) 
and 15/15 for whispered and spoken voice 
bilaterally on hearing evaluation at the 
time of his military separation physical 
examination in July 1972; his post-service 
occupational history in relation to noise 
exposure; the opinion of a private 
physician from Mt. Pleasant Family 
Practice in July 2007, relating the 
Veteran's hearing loss and tinnitus to his 
period of service, based on the Veteran's 
reported history of significant noise 
exposure therein and the temporal nature 
of the onset of his symptoms; and the 
conclusion of the VA examiner in September 
2007 that it was speculative to opine on 
the onset of the hearing loss and 
tinnitus.  The examiner is asked to 
consider the Veteran's in-service noise 
exposures, his service audiogram reports 
to include those completed for Naval 
Reserve service, and his post-service 
occupational noise exposures.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

2.  After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnished the Veteran a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


